DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-10 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/6/22.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
“Contracted by cold air” should read “contacted by cold air”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 11 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Leary et al. (US10047624).
Regarding claim 1, O’Leary teaches (Fig. 5) an apparatus for controlling tip clearance between a turbine casing and a turbine blade (13), the apparatus comprising: a casing (36) surrounding the turbine blade; a cooling plate (26) installed in a groove (34) and formed in a circumferential direction in the casing, the cooling plate being contracted by cold air supplied thereto; an upper plate (32) mounted radially outside the cooling plate in the groove and having a plurality of cold air holes (69) formed therein; a cylinder (62) extending radially from an inner peripheral surface of the upper plate and having a plurality of cooling holes (generally 84) formed on a side thereof; and a ring segment (66) mounted radially inside the cooling plate.
Regarding claim 4, O’Leary teaches (Fig. 5) the cylinder has a lower end integrally connected to an upper surface of the cooling plate (at opening 57).
Regarding claim 5, O’Leary teaches (Fig. 5) the cooling plate comprises a body (26) disposed in the groove of the casing, a mounting groove (generally 34) formed radially inside the body, and a pair of side walls (36) extending outward from both sides on a radially outer peripheral surface of the body.
Regarding claim 6, O’Leary teaches (Fig. 5) the cylinder includes a plurality of cylinders arranged on the upper plate corresponding to one ring segment.
Regarding claim 11, O’Leary teaches the identical elements from claim 1, and further teaches a gas turbine (Fig. 1) comprising: a compressor (14) configured to compress outside air; a combustor (16) configured to mix fuel with the air compressed by the compressor to burn a mixture thereof, a turbine (18) comprising a plurality of turbine blades (13) in a turbine casing rotated by combustion gas discharged from the combustor to generate power.
Regarding claims 14-16, the claims are identical to claims 4-6, and are taught by O’Leary in an identical manner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 7, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over O’Leary in view of Moraines et al. (US8932009).
Regarding claims 2-3 and 7, O’Leary teaches the apparatus of claim 1, wherein the plurality of cold air holes comprises a first cold air hole (69) for supplying cold air into the cylinder.
O’Leary fails to explicitly teach a plurality of second cold air holes arranged around the first cold air hole to supply cold air to a space between an outside of the cylinder and the inside of the cooling plate.
In an analogous art, Moraines teaches a gas turbine blade outer air seal (Fig. 2) having a central cooling path (G3) through a cylinder like structure, and second cold air holes (16, 18) to supply cold air to a space outside the central cooling path for cooling of the upstream and downstream support structures (see Col. 6 lines 48-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of O’Leary and add a plurality of second cold air holes arranged around the first cold air hole to supply cold air to a space between an outside of the cylinder and the inside of the cooling plate as taught by Moraines to provide cooling to the seal support structures. 
O’Leary fails to teach the plurality of second cold air holes are obliquely formed to supply cold air toward an outer peripheral surface of the cylinder, and wherein the plurality of second cooling holes include four second cooling holes arranged at equal intervals around the first cooling hole.
Since applicant has not disclosed that having  the second cold air holes obliquely formed and including four second holes arranged at equal intervals around the first cooling hole solves any stated problem or is for any particular purpose above the fact that the second cold air holes provide cooling air to the apparatus and it appears that the second cold air holes of O’Leary in view of Moraines would perform equally well with the shape and number as claimed by applicant, it would have been an obvious matter of design choice to modify the apparatus of O’Leary in view of Moraines by utilizing the specific shape and number as claimed for the purpose of providing cooling.
Regarding claims 12-13 and 17, the claims are substantially identical to claims 2-3 and 7. O’Leary teaches the gas turbine according to claim 11, and is modified by Moraines in an identical manner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11371378. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the issued patent are included in the claims of the application. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2014/0241854, US2004/0219009 and US3864056 teach blade outer air seals with cylindrical cooling fluid delivery structures. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745